        Case 3:20-cv-02731-VC Document 104-2 Filed 05/05/20 Page 1 of 2




    FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                                   Eleazar Porcayo Garcia

8. Date of bond hearing, if any:

       Mr. Porcayo Garcia is currently subject to mandatory detention pursuant to 8 U.S.C.

§ 1226(c) due to his felony drug trafficking conviction described below.

11. Medical Condition(s) That Put Detainee At Risk:

       During Mr. Porcayo Garcia’s encounter with ICE on January 15, 2020, he disclaimed any

health issues. Defendants have no record of him being diagnosed with any risk factor other than

diabetes, as defined by the CDC. The CDC does not list high blood pressure 1 as a condition that
places individuals at higher risk of severe illness from COVID-19. See Centers for Disease

Control and Prevention, People Who Are at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last visited May 2, 2020).

13. Felony or misdemeanor convictions, including date and offense:

       On July 26, 2017, Mr. Porcayo Garcia was convicted for a violation of California Health

and Safety Code Section 11378, Possession of Methamphetamine for Sale. Mr. Porcayo Garcia


1
  Hypertension is mentioned on the CDC website in the context of discussing statistics from
China showing higher fatality for patients with comorbidities. See
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.
However, it is not surprising that hypertension is not on the CDC’s list of high-risk conditions.
The CDC’s list already recognizes that people 65 or older are at higher risk for severe illness
from COVID-19, and it is not at all clear that hypertension in younger people alone puts them at
higher risk. According to the International Society of Hypertension, hypertension usually affects
the majority of people over 60, and therefore “there is no evidence that people with hypertension
are over-represented amongst those seriously infected by COVID-19. Indeed, the opposite is
true.” A Statement from the International Society of Hypertension on COVID-19, available at
https://ish-world.com/news/a/A-statement-from-the-International-Society-of-Hypertension-on-
COVID-19/. Similarly, the American Heart Association has noted that nearly half of Americans
deal with high blood pressure and warned that “elderly people with coronary heart disease or
high blood pressure may be more susceptible to the coronavirus and more likely to develop more
severe symptoms.” AHA Guidance, “What People with High Blood Pressure Need to Know
about COVID-19,” available at https://newsroom.heart.org/news/what-people-with-high-blood-
pressure-need-to-know-about-covid-19 (emphasis added).
        Case 3:20-cv-02731-VC Document 104-2 Filed 05/05/20 Page 2 of 2




received a 14 month sentence, plus a 10 year enhancement pursuant to California Health and

Safety Code section 111370.4(b)(3), for possessing more than 10 kilograms.

20. Other Information Relevant to Bail Determination:

       Mr. Porcayo Garcia should remained detained on account of his serious drug conviction,

which included an enhancement for possessing more than 10 kilograms of methamphetamine.




                                              2
